     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS A. RAMIREZ,                                No. 2:20-CV-0613-TLN-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    JESSICA MORRELL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s first amended complaint. See ECF No. 6.

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 2 of 6

 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff, Carlos A. Ramirez, is an inmate at Stanton Correctional Facility. Plaintiff

 9   names the following defendants: (1) Jessica Morrell, District Attorney at Solano Superior Court,

10   (2) K. Sansoe, District Attorney at Solano Superior Court, and (3) Solano County District

11   Attorney’s office.

12                  Plaintiff alleges that defendants violated his Fourth Amendment right to be free of

13   searches by illegally recording him for three months. Plaintiff claims that Vacaville Police Officer

14   Lopez, who is not named as a defendant, came into his mother’s home and installed cameras,

15   smartphones, and microphones for recordings. Plaintiff also alleges that Officer Lopez and Cari

16   Lynn Tapiz Cvetkovich1, who is also not named as a defendant, searched his mother’s home to

17   write down phone numbers and addresses. Plaintiff claims that Lopez and Cvetkovich used the

18   captured data to fabricate felony charges against him. Plaintiff also alleges that an unidentified

19   person in a white van entered his mother’s home without permission.

20                  Plaintiff claims that defendants violated his Fifth Amendment right to be free of
21   double jeopardy by charging him with the same felonies twice. Plaintiff also alleges that

22   defendants violated his Eighth Amendment right to be free of cruel and unusual punishment by

23   tampering with evidence and his Fourth Amendment right to be free of seizures by falsely

24   imprisoning him. Plaintiff alleges that defendant Morrell permitted Officer Lopez to falsely

25   testify at plaintiff’s trial and allowed Officer Lopez and Cvetkovich to engage in illegal activities.

26          1
                    Plaintiff does not clearly define Cari Lynn Tapiz Cvetkovich’s role in the alleged
27   events. He refers to Cvetkovich as both a police officer assigned to a previous case of plaintiff’s
     and an alleged victim of one of plaintiff’s previous crimes. Plaintiff also alleges that Cvetokovich
28   worked for six unknown federal agents against plaintiff in an unknown capacity.
                                                        2
     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 3 of 6

 1   Plaintiff also alleges that Penal Code § 108 and § 167 should have precluded Officer Lopez from

 2   testifying in his case.2 Plaintiff claims that defendants refused to allow him to testify in his case.

 3   Plaintiff alleges he suffered false imprisonment, general pain and suffering, and loss of time with

 4   his children as a result of defendants’ actions.

 5                   Plaintiff also claims that defendant Morrell violated his Sixth and Fourteenth

 6   Amendment rights as well as other unnamed constitutional rights by blocking plaintiff’s access to

 7   the court system. Plaintiff once again alleges that Morrell intentionally permitted Officer Lopez to

 8   lie during plaintiff’s trial and violated Brady rules and Pitchess motions. Plaintiff claims he asked

 9   his public defender to file Brady rule violations and Pitchess motions against defendant Morrell,

10   but the public defender declined to do so. Plaintiff also alleges that defendant Morrell falsely

11   asserted that plaintiff was incompetent to stand trial so that plaintiff could not have his charges

12   dropped. Plaintiff also alleges that his public defender, who is not named as a defendant in this

13   lawsuit, attempted to mislead plaintiff by submitting false lawsuit forms to “get away with what

14   he was doing.” See ECF No. 6, p. 7. Plaintiff claims that the public defender’s actions were a

15   violation of his First Amendment rights.

16                   Plaintiff also alleges that defendants violated his Sixth Amendment right to a

17   speedy trial. Plaintiff claims that he requested a speedy trial from the court on December 23,

18   2019. Plaintiff alleges that his March 9, 2020 trial date did not happen because he was falsely

19   deemed to be incompetent to stand trial. Plaintiff also claims that defendants had a mental health

20   worker fabricate a report to get plaintiff deemed incompetent to stand trial, and that the judge did
21   not have the right to say that plaintiff was incompetent to stand trial. Plaintiff alleges that the

22   District Attorney’s office is putting defendant Sansoe in jeopardy by allowing defendant Morrell

23   to sit with her at the prosecutor’s table, and that defendant Morrell is entirely in control of

24   courtroom proceedings.

25   ///

26
27           2
                     California Penal Code § 108 was repealed by statute in 1941 and imposed liability
     on wardens who allowed prisoners to escape. California Penal Code § 167 prohibits recording or
28   listening to jury deliberations.
                                                      3
     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 4 of 6

 1                                            II. DISCUSSION

 2                  The Court finds that plaintiff’s complaint fails in two respects. First, defendants

 3   Morrell and Sansoe have absolute prosecutorial immunity for § 1983 claims arising from actions

 4   undertaken in their official capacity as advocates. Second, § 1983 is not the appropriate vehicle of

 5   relief for plaintiff’s Fourth, Fifth, Sixth, and Eighth Amendment claims because they necessarily

 6   challenge the nature of his confinement.

 7                  A.      Plaintiff’s Claims Against Morrell and Sansoe

 8                  Prosecutorial immunity protects eligible government officials when they are acting

 9   pursuant to their official role as advocate for the state. See Imbler v. Pachtman, 424 U.S. 409,

10   430 (1976). This immunity extends to actions during both the pre-trial and post-trial phases of a

11   case. See Demery v. Kupperman, 735 F.2d 1139, 1144 (9th Cir. 1984). State prosecutors are

12   entitled to absolute prosecutorial immunity for acts taken in their official capacity. See Kalina v.

13   Fletcher, 522 U.S. 118, 123-25 (1997).

14                  Here, Morrell and Sansoe are both district attorneys at the Solano County Superior

15   Court. As such, plaintiff cannot establish a cognizable § 1983 claim against defendants because

16   they have absolute prosecutorial immunity from such actions. Defendants’ decisions regarding

17   witnesses and plaintiff’s competency to stand trial are pursuant to their roles as advocates for the

18   state. Because defendants have immunity from actions taken in this capacity, § 1983 is not

19   applicable. Alternatively, even if defendants’ alleged actions could be construed as misconduct

20   extending beyond their official roles as state advocates, a petition for writ of habeas corpus would
21   be the more appropriate vehicle for relief, as discussed below.

22                  B.      Plaintiff’s First, Fourth, Fifth, Sixth, and Eighth Amendment Claims

23                  When a state prisoner challenges the legality of his custody and the relief he seeks

24   is a determination that he is entitled to an earlier or immediate release, such a challenge is not

25   cognizable under 42 U.S.C. § 1983 and the prisoner’s sole federal remedy is a petition for a writ

26   of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Neal v. Shimoda,
27   131 F.3d 818, 824 (9th Cir. 1997); Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir.

28   1995) (per curiam). Thus, where a § 1983 action seeking monetary damages or declaratory relief
                                                        4
     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 5 of 6

 1   alleges constitutional violations which would necessarily imply the invalidity of the prisoner’s

 2   underlying conviction or sentence, or the result of a prison disciplinary hearing resulting in

 3   imposition of a sanction affecting the overall length of confinement, such a claim is not

 4   cognizable under § 1983 unless the conviction or sentence has first been invalidated on appeal, by

 5   habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S. 477, 483-

 6   84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

 7   malicious prosecution action which includes as an element a finding that the criminal proceeding

 8   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

 9   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

10   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

11   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

12   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

13   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

14   eligible for parole consideration not barred because changed procedures would hasten future

15   parole consideration and not affect any earlier parole determination under the prior procedures).

16                  In the instant case, § 1983 is not the appropriate vehicle for relief for plaintiff’s

17   claims. Plaintiff’s allegations question the fairness of plaintiff’s criminal trial and thus necessarily

18   challenge the nature of his confinement. As a result, a petition for writ of habeas corpus is the

19   more proper form of obtaining federal relief. Since plaintiff cannot successfully establish a

20   cognizable § 1983 claim arising from the alleged events, granting leave to amend would be futile.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         5
     Case 2:20-cv-00613-TLN-DMC Document 10 Filed 06/19/20 Page 6 of 6

 1                                          III. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that plaintiff’s action be

 6   dismissed in full.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14   Dated: June 18, 2020
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        6
